Citation Nr: 0109336	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for varicosities and 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from January to November 1956.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In November 2000, the veteran was afforded a 
hearing before the undersigned Board member.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran is requesting service connection for varicosities 
and thrombophlebitis of the left leg.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131 (West 
1991).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability that pre-existed service was 
aggravated during service.  See 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2000).  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (2000).  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).

The report of general medical examination conducted in 
January 1956 in conjunction with the veteran's enlistment 
into service shows that his vascular system and lower 
extremities were considered to have been normal at the time.  
He was noted to have an appendectomy scar.  Upon the medical 
history portion of the examination report, that the veteran 
completed himself, he reported that he had never had leg 
cramps or foot trouble and had "[a]ppendicitis-17". 

In July 1956, the veteran reported to the health clinic with 
complaints of intermittent left leg swelling for the past 
five months, most noticeable when he stood for any length of 
time.  The veteran provided a history of first having the 
ailment while hospitalized for an appendectomy.  He indicated 
that his leg became swollen, hot, achy and painful, was 
treated with injections and the swelling disappeared before 
he was discharged.  The veteran had similar swelling since, 
with the last episode two days earlier.  He had aches and 
pains in the calf and popliteal region with no temperature or 
chills but reported low abdominal pain that was thought to be 
caused by lymphangitis.  An antibiotic was prescribed and the 
veteran was advised to elevate his leg and use an ace 
bandage.  

Two weeks later, in July 1956, the veteran reported to the 
health clinic still complaining of left leg problems.  
Obvious varicosities were noted, but there was no sign of 
phlebitis.  He was advised to elevate his leg and use an ace 
bandage.  At the end of July, the veteran was seen in the 
general surgery clinic due to his continued complaints of 
left leg trouble.  Repeated examinations were negative, aside 
from varicosities.  An August 1956 x-ray of the left tibia 
and fibula was essentially negative.  A September 1956 
orthopedic clinic record entry reflects no indication of any 
bone or joint abnormality and a mild degree of venous 
insufficiency in the left lower extremity.

The report of the general medical examination conducted in 
September 1956 in conjunction with the veteran's separation 
from service shows that his vascular system and lower 
extremities were normal at that time.  A right inguinal 
hernia scar was noted.  The examiner also noted that the 
veteran had an appendectomy in childhood.  Upon the medical 
history portion of the examination report, that the veteran 
completed himself, he denied having leg cramps and reported 
having an appendicitis operation.  

Post service, private medical records, dated from 1963 to 
1994, reflect the veteran's treatment for left leg vascular 
problems.  An October 1971 incomplete private medical record 
indicates that the veteran was hospitalized with cellulitis, 
swelling and tenderness of the left leg.  According to his 
past medical history as described in the record, the veteran 
had an appendectomy at (record unreadable) with complications 
that included intestinal obstructions with gangrene and 
underwent an exploratory laparotomy.  Postoperatively, he had 
thrombophlebitis of the left leg.  It was noted that since 
then, the veteran had a "milk leg".  

In December 1999, a VA examiner diagnosed varicose veins in 
the left and right legs.  In his Board testimony and in a 
September 2000 written statement in support of his claim, the 
veteran reported that he was hospitalized for an appendectomy 
in December 1954.  Soon after, in January 1955, he was 
hospitalized again for treatment of gangrene and infection.  
The veteran said he underwent an exploratory operation and 
the infection settled in his left lower extremity that caused 
swelling and required elevation.  He was released from the 
hospital on January 15, 1955 and experienced no more leg 
problems until after enlisting in service.  The veteran 
stated that he recently received the medical records of his 
1955 hospital stay and first learned that they included a 
notation of his having a thrombophlebitis.  According to the 
veteran, the marching and drilling on cement while wearing 
heavy combat boots in service aggravated his leg and caused 
swelling.  After discharge, the veteran experienced continued 
left leg problems that included blood poisoning and high 
fever in 1971, vein stripping and repeated treatment with 
various blood thinners.  He had a heart attack in 1982 and 
bypass surgery in 1997.  

To provide adjudicators with comprehensive evidence regarding 
the medical history of the veteran's left leg, an attempt 
should be made to obtain records for the veteran's 1954 and 
1955 hospitalizations for an appendectomy and its 
complications.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C. § 5103A).

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
provide the names and addresses of all 
medical care providers who treated him 
for his December 1954 appendectomy and 
subsequent gangrene and left leg 
infection in January 1955.  After 
securing the necessary release(s), the 
RO should obtain these records.  
Copies of all record requests and 
responses should be associated with 
the claims file.

2. The veteran should be permitted to 
submit or identify any other evidence 
in support of his claim, including 
medical evidence or opinion regarding 
his left leg varicose veins and copies 
of pertinent medical records in his 
possession.

3. After the above action has been 
completed, the RO should refer the 
claims folder to the physician who 
conducted the December 1999 VA 
vascular examination.  After reviewing 
the claims folder, the physician 
should proffer the opinions requested 
below.  (If, and only if, this 
physician is unavailable, the RO 
should take the appropriate action to 
provide the veteran with another VA 
vascular examination.  All indicated 
studies should be performed and all 
finding should be set forth in 
detail.)  The examiner is requested to 
review the claims folder in detail, 
including the pre and post service 
medical records, and should state 
whether the claims folder has been 
reviewed.  The specialist is requested 
to render an opinion as to the 
etiology of any left leg varicose 
veins found to be present.  The 
examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability) that any 
left leg varicose veins found to be 
present pre-existed the veteran's 
entry into service and, if so, whether 
there was a permanent increase in the 
veteran's pre-existing left leg 
varicose veins during the veteran's 
brief period of service.  The 
examiner's attention is directed to 
the veteran's in-service reports of 
pre-service left leg swelling and the 
October 1971 incomplete medical 
record.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





